Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This application is a continuation of 15836302 (filed 12/08/2017, now U.S. Patent #10362622), which is a continuation of 15182218 (filed 06/14/2016, now U.S. Patent #9844093), which further is a continuation of 15049922 (filed 02/22/2016, now U.S. Patent #9374816), which further is a continuation of 12256964 (filed 10/23/2008, now U.S. Patent #9271280), which claims priority from provisional application 60982528 (filed 10/25/2007) and provisional application 61018567 (filed 01/02/2008).
Applicant filed a Terminal Disclaimer (TD) on 07/01/2021.  The TD was approved on 07/06/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 10-11, 15-16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pirskanen et al. (WO 2009019198 A1, hereinafter Pirskanen, NOTE: the corresponding U.S. application publication US 20100285791 A1 is currently being used for rejection citation purposes), in view of CHOI et al. (US 20070177628 A1, hereinafter CHOI).

Regarding claim 1, Pirskanen teaches a method implemented by a Node-B comprising (in general, see fig. 3, 4, and 5 and their corresponding paragraphs at least 121-152 in which the “second embodiment” is taught; see also the “third embodiment” and its corresponding paragraphs, which would also be relevant for rejecting claim 1, for additional background information): 
configuring an enhanced MAC-e entity for a common enhanced dedicated channel (E-DCH) resource and for a forward access channel in response to receiving an indication from a radio network controller (RNC) (see at least para. 126, 127, and 132 in view of para. 121-122, e.g. using NBAP (Node B Application Part signaling), RNC notifies Node B about the pre-configure multiple EDCH resources for CCCH reception, and in CELL_FACH state),
wherein the enhanced MAC-e entity in the Node-B operates with an enhanced MAC-es entity in the RNC (see at least fig. 5 and para. 141, e.g. n MAC-es entities for CCCH reception are pre-configured in the RNC for a Node B), 
wherein the Node-B and the RNC transmit data on a common transport channel using an lub flow (see at least fig. 5 and para. 141, e.g. for each MAC-es entity for CCCH reception there is one lub transport bearer pre-configure); and
transmitting data from the enhanced MAC-e entity to a first wireless transmit receive unit (WTRU) in a cell forward access channel (CELL_FACH) state (see para. 135-136 along with para. 121, e.g. “…then [0135] the Node B selects one of the lub data transport bearer for CCCH reception from a pool of non-occupied lub data transport bearer for CCCH reception--the selected lub data transport bearer is marked as occupied--and then [0136] transmits all MAC-es PDUs for the logical channel CCCH on this lub data transport bearer till the HS-RACH radio resources are released for this UE”),
wherein the enhanced MAC-e entity in the Node-B and the enhanced MAC-es entity in the RNC operate as common entities associated with the first WTRU and wherein the common entities are not associated with a WTRU other than the first WTRU when the common entities are associated with the first WTRU (see at least para. 134-136 and 147, e.g. “[t]he Node B selects one of the lub transport bearers to a MAC-es entity for CCCH reception, which is currently not used for CCCH data transport. The Node B uses this lub transport bearer exclusively for this UE for the duration of the HS-RACH procedure. When the HS-RACH procedure ends, and physical resources granted on the radio interface are released, then this lub transport bearer and its connected MAC-es entity for CCCH reception can be used for another UE requesting transport of CCCH data).
Pirskanen differs from the claim, in that, it does not specifically disclose cell forward access channel (CELL_FACH) state over the forward access channel, which is well known in the art and commonly used for efficient control of the radio resources associated with a UE.
CHOI, for example, from the similar field of endeavor, teaches known or similar mechanism of cell forward access channel (CELL_FACH) state over the forward access channel (see fig. 3 and its corresponding paragraphs, in particular, see at least para. 117, e.g. “[in] a fourth RRC state CELL_FACH 304, there are a signaling communication link and a useful data communication link between the subscriber mobile radio communication terminal (UE) 118 and the RNC. In this state, the UE 118 has associated shared resources which it needs to share with other UEs, e.g. the transport channel RACH in the uplink and the transport channel FACH in the downlink”), which would have been obvious to and can be easily adopted by one of ordinary skill in the art to incorporate CHOI into the method of Pirskanen for efficient control of the radio resources associated with a UE.

Regarding claim 2, Pirskanen in view of CHOI teaches the enhanced MAC-e entity includes a controller, a de-multiplexor, and a hybrid automatic repeat request (HARQ) entity.  (Pirskanen, see at least fig. 5, e.g. MAC-e functional blocks)

Regarding claim 5, Pirskanen in view of CHOI teaches the enhanced MAC-e entity is a dedicated enhanced MAC-e entity maintained for the first WTRU in communication with the Node-B.  (Pirskanen, see at least para. 122 and fig. 5, e.g. MAC-e per UE)

Regarding claims 6, 7, and 10, these claims are rejected for the same reasoning as claims 1, 2, and 5, respectively, except each of these claims is in apparatus claim format.
To be more specific, Pirskanen in view of CHOI also teaches a same or similar apparatus with processor and transceiver (Pirskanen, see at least fig. 1 and para. 9-10), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 11, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 11 performs reverse procedures of those of claim 1; more specifically, it would be the RNC performs the reverse receiving from and transmitting to the Node-B of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claim 15, Pirskanen in view of CHOI teaches the enhanced MAC-es entity is a dedicated enhanced MAC-es entity maintained for the first WTRU.  (Pirskanen, see at least para. 122 and fig. 5, e.g. MAC-e/MAC-es per UE)

Regarding claims 16, and 20, these claims are rejected for the same reasoning as claims 11, and 15, respectively, except each of these claims is in apparatus claim format.
To be more specific, Pirskanen in view of CHOI also teaches a same or similar apparatus with processor and transceiver (Pirskanen, see at least fig. 1 and para. 9-10), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 12 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pirskanen in view of CHOI, as applied to claims 11 and 16 above, and further in view of Kwak et al. (US 20050053035 A1, hereinafter Kwak).

Regarding claim 12, Pirskanen in view of CHOI teaches the enhanced MAC-es entity includes a disassembler, a reordering and queue distribution entity, a reordering entity, a reassemble.  (Pirskanen, see at least fig. 5, e.g. MAC-es functional blocks)
Pirskanen in view of CHOI differs from the claim, in that, it does not specifically disclose cyclic redundancy check (CRC) error detector, which is well known in the art and commonly used for better support high-speed data transmission.
Kwak, for example, from the similar field of endeavor, teaches mechanism of using cyclic redundancy check (CRC) error detector (see at least para. 179-180 of fig. 23, e.g. the ACK/NACK deciders), which would have been obvious to and can be easily adopted by one of ordinary skill in the art to incorporate Kwak into the method of Pirskanen in view of CHOI for better support high-speed data transmission.

Regarding claim 17, this claim is rejected for the same reasoning as claims 12, except this claim is in apparatus claim format.


Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered.  Regarding independent claims 1, 6, 11, and 16, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Regarding Requesting for an Interview, the examiner does not have any specific comments or suggestions during or after the preparation of this Office Action (OA), hence, no interview is needed.  Should the applicant indeed needs one, the applicant can contact the examiner by phone or submit an USPTO Automated Interview Request (AIR).

Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.  Examiner provides explanations in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“In further contrast to the amended independent claims, Pirskanen fails to
teach or suggest “transmitting an indication to the Node-B to configure the enhanced MAC-e entity in the Node-B for the common E-DCH resource and for a forward access channel, wherein the Node-B is in communication with a first wireless transmit/receive unit (WTRU) in a cell forward access channel (CELL_FACH) state using the forward access-channel and wherein the enhanced MAC-e entity in the Node-B and the enhanced MAC-es entity in the RNC operate as common entities associated with the first WTRU and wherein the common entities are not associated with a WTRU other than the first WTRU when the common entities are associated with the first WTRU” as recited in the amended independent claims.
…

Pirskanen merely refers to the selection of a lub data transport bearer from a pool of non-occupied Iub data transport bearers. Further, as shown above, Pirskanen describes the use of a MAC-e entity for a Node-B (see paragraph [0134]). However, unlike the amended independent claims, the cited paragraphs of Pirskanen do not disclose the use of an enhanced MAC-e entity in the Node-B and the cited paragraphs of Pirskanen are totally silent regarding any teaching or suggestion regarding the use of an enhanced MAC-e entity ina RNC. Thus, Pirskanen fails to teach or suggest an arrangement including an enhanced MAC-e entity in the Node-B and an enhanced MAC-es entity in the RNC that operate as common entities associated with the first WTRU and wherein the common entities are not associated with a WTRU other than the first WTRU when the common entities are associated with the first WTRU as
recited in the amended independent claims.

In contrast to the amended independent claims, Pirskanen also fails to teach or suggest “transmitting data from the enhanced MAC-e entity to a first wireless transmit receive unit (WTRU) in a cell forward access channel (CELL_FACH) state over the forward access-channel” as recited in the amended independent claims. The Examiner agrees (see page 5 of the Office Action). Choi fails to cure the deficiencies of Pirskanen.

Like Pirskanen, Choi is also silent regarding any teaching or suggestion that the enhanced MAC-e entity in the Node-B and the enhanced MAC-es entity in the RNC operate as common entities associated with the first WTRU, wherein the common entities are not associated with a WTRU other than the first WTRU when the common entities are associated with the first WTRU as recited in the amended independent claims.

Accordingly, Pirskanen and Choi, either alone or in combination, fail to teach or suggest a Node-B and a method implemented in a Node-B comprising “configuring an enhanced MAC-e entity for a common enhanced dedicated channel (E-DCH) resource and for a forward access channel in response to receiving an indication from a radio network controller (RNC), wherein the enhanced MAC-e entity in the Node-B operates with an enhanced MAC-es entity in the RNC, wherein the Node-B and the RNC transmit data on a common transport channel using an Iub flow; and transmitting data from the enhanced MAC-e entity to a first wireless transmit receive unit (WTRU) in a cell forward access channel (CELL_FACH) state over the forward access-channel, wherein the enhanced MAC-e entity in the Node-B and the enhanced MAC-es entity in the RNC operate as common entities associated with the first WTRU, wherein the enhanced MAC-e entity in the Node-B and the enhanced MAC-es entity in the RNC operate as common entities associated with the first WTRU and wherein the common entities are not associated with a WTRU other than the first WTRU when the common entities are associated with the first WTRU” as recited in the independent claims.” (Remarks, pages 12, 13, 14, 15, and 16)  

The examiner respectfully disagrees.  To be more specific, while some of the arguments in the Remarks are related to previous Office action (OA) dated 11/15/2021 with prior arts that may not be applicable, the arguments above are mainly related to OA dated 03/17/2022 with applicable prior arts.  The examiner has carefully reviewed these arguments above, and believes that they are centered on the newly amended features which have been properly addressed to in the current OA.  The examiner suggests the applicant to review claim 1 rejection in detail set forth above.  For example, in part, Pirskanen in paragraph147 discloses that the Node B selects one of the lub transport bearers to a MAC-es entity for CCCH reception, which is currently not used for CCCH data transport. The Node B uses this lub transport bearer exclusively for this UE for the duration of the HS-RACH procedure. When the HS-RACH procedure ends, and physical resources granted on the radio interface are released, then this lub transport bearer and its connected MAC-es entity for CCCH reception can be used for another UE requesting transport of CCCH data.  Prior to that, Pirskanen in paragraph 141 discloses that n MAC-es entities for CCCH reception are pre-configured in the RNC for a cell/Node B. Each MAC-es entity for CCCH reception has a reordering and disassembly entity. For each MAC-es entity for CCCH reception there is one lub transport bearer pre-configured.  While Pirskanen does not disclose cell forward access channel (CELL_FACH) state over the forward access channel.  Choi cures Pirskanen deficiencies.  Therefore, Pirskanen-Choi indeed teaches or suggests the argued features that are newly recited in claim 1.

Regarding independent claims 6, 11 and 16, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 1, 6, 11 and 16, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465